Order framing jury issue affirmed. This is an appeal from an order of the Probate Court allowing a motion to frame a jury issue in the matter of *761proof of the will of Daniel Falvey. The motion was heard upon statements of council for the contestants and of counsel for the proponent of expected evidence. The only issue sought to be framed was the undue influence of Mary E. (Falvey) Davis, a daughter of the deceased and the proponent of the will. The contestants were all of the other children and three grandchildren of the deceased. Considering the whole record and giving the decision of the judge the weight to which it appears to be entitled, we think that the expected evidence justified the framing of the issue. The applicable principles of law have been so frequently stated that they need not be repeated here. Fuller v. Sylvia, 240 Mass. 49, 53.
George P. Lordan, for the proponent.
David B. Nissenbaum & Morris Nissenbaum, for the contestants.
The case was submitted on briefs.